Citation Nr: 1527677	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from November 2002 to November 2006, with subsequent Reserve service.  The Veteran died in December 2010.  The appellant is the custodian of the Veteran's child, T.J.K., who was not yet 18 at the time of the appellant's claim.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin which denied entitlement to service connection for the cause of the Veteran's death, and denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  

In April 2014, the appellant testified at a videoconference hearing at the RO before undersigned Acting Veteran's Law Judge.  At the hearing, the appellant was assisted by a representative from the Arkansas Department of Veterans Affairs.  The record does not, however, show that the appellant has appointed Arkansas Department of Veterans Affairs as her representative.  In order to designate a recognized organization as his or her representative, an appellant must execute a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  This form gives the organization power of attorney to represent the appellant.  38 C.F.R. § 20.602 (2003).  Thus, it appears that the appellant does not currently have recognized representation. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died in December 2010 due to respiratory failure and pneumonia, with methicillin-resistant staphylococcus aureus abscess listed as an "other significant condition".  

2. At the time of the Veteran's death, service connection was not in effect for any conditions.  

3. The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding her death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding her death, and was not a former prisoner of war. 


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was provided with 38 U.S.C.A. § 5103 compliant notice in letters dated in May and July 2011, which was prior to the initial adjudication of her appeal.  The notice advised her of the information and evidence necessary to substantiate her claim, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claim.  She was specifically advised that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death."  Notice provided to the appellant was compliant with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Concerning VA's duty to assist, the claims folder contains the Veteran's service treatment records (STRs) and all outstanding and relevant post-service VA and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record.  In that regard, the Board recognizes that there appear to be outstanding medical records from Prince William Hospital and Georgetown Hospital, and that VA had yet to make an attempt to obtain those records.  As discussed in the Remand section below, because it is unclear whether such records would be relevant to the appellant's service-connection claim for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the Board believes the AOJ should attempt to obtain such records before the cause of death claim is adjudicated.  However, the Board finds that a remand to request these records before adjudicating the appellant's claim for DIC under 38 U.S.C.A. § 1318 on its merits is not required, as such records would in no way be relevant to the core question of whether the Veteran was in receipt of a total (100 percent) disability rating for a period of 10 years prior to the date of his death.  Such information is already clearly documented within the Veteran's claims folder.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Additionally, in April 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge.  The Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the issues on appeal were enumerated, and information was solicited as to outstanding medical records dated just prior to the Veteran's death.  The hearing discussion did not reveal any evidence - pertinent to the DIC claim - that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318 have been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant. 

II. Factual Background and Analysis

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). 

The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id. 

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 

Based on the evidence of record, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  The Veteran was discharged from service in November 2006, and she died in December 2010.  At the time of her death, service connection was not in effect for any conditions.  Thus, the evidence of record fails to show that she was rated as totally disabled for a period of at least 5 years from the date of her discharge or for at least 10 years preceding her death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant, as the custodian of the Veteran's minor child, is not entitled to DIC benefits under 38 U.S.C.A. § 1318. 

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2012).  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims.  Id.  Also, the appellant has not alleged or argued CUE in any prior rating decision.

Thus, as the law is dispositive of the claim for entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  The appellant testified that the Veteran had some type of infection in her body since her service in the Navy when she had a C-section, after which she developed an infection around her abdomen.  The appellant also contends that the Veteran had cysts during service, and that she underwent surgery in October 2010 for a cyst she had on her leg, and that one month later, in November 2010, she was admitted to Prince William Hospital for fever and respiratory problems, and then transferred to Georgetown Hospital where she ultimately died.  

Based on the appellant's testimony, it is clear that further development is warranted on the claim for service connection for the cause of the Veteran's death.

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to her death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

According to the official death certificate, the Veteran died due to respiratory failure and pneumonia, with methicillin-resistant staphylococcus aureus abscess listed as an "other significant condition".  As noted above, at the time of her death, service connection was not in effect for any conditions. 

The Board finds that an attempt must be made to obtain the hospital records for the Veteran.  The appellant testified that the Veteran was initially hospitalized at Prince William Hospital in November 2010 for fever and respiratory problems, but that she was then transferred to Georgetown University Hospital, where she ultimately died.  The appellant also testified that an autopsy was conducted.  The potential relevance of these records cannot be ignored.  VA has a duty to assist the appellant in substantiating her claim, and this duty includes attempting to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c),(e) (2014).  The record reflects that the appellant has submitted authorizations for release of the Veteran's medical records from both Prince William Hospital and Georgetown University Hospital (VA Forms 21-4142); thus, on remand, an attempt to obtain such records should be made.
Finally, a VA medical opinion should be obtained pursuant to 38 C.F.R. § 3.159(c), to determine whether a disability incurred in or aggravated by active service was a contributory cause of the Veteran's death, as defined in 38 C.F.R. § 3.312.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter requesting clarification of his representation.

Specifically advise the appellant that she should respond within 30 days of the letter with a response clarifying whether she wants the Arkansas Department of Veterans Services as her representative.  She should be advised that she must submit a properly executed VA Form 21-22 to do so. In addition, she should be advised that, if a response is not received from her or the Arkansas Department of Veterans Services within 30 days (to include a properly executed VA Form 21-22), VA will accept that her intention is to proceed pro se in this appeal

2.  Send the Arkansas Department of Veterans Services a letter requesting them to submit a signed VA form 21-22 showing that appellant has appointed them as her representative.  Afford them 30 days to respond.

3.  Obtain any pertinent records from the Veteran's hospitalization at Prince William Hospital and Georgetown University Hospital, dated from October 2010 through December 2010, to include any reports of an autopsy.  Any records obtained should be associated with the claims folder.  A negative reply should be requested.

4.  After accomplishing the above development, forward the claims folder, to include a copy of this remand, to a VA physician in order to obtain an opinion regarding the following questions: 

a. Did the Veteran have a medical disorder during her lifetime that was at least as likely as not incurred in or aggravated by his active service; 

b. If the examiner determines that a medical condition is etiologically related to the Veteran's active service, is it at least as likely as not that any such disorder(s) either (a) contributed substantially or materially to his death, (b) combined to cause death, or (c) aided or lent assistance to the production of death. 

Rationale must be provided in support of all opinions provided.  If the questions listed above cannot be answered on a medical or scientific basis, without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly specify this in the report, and explain why this is so.

5. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


